DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/29/2022.  As directed by the amendment: claims 1 and 15 have been amended, no claims have been cancelled and no new claims have been added; thus, claims 1-21 are presently pending in this application, and currently examined in the Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight; intended use/functional language and/or method of manufacturing is/are considered to the extent that it/they further define the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nseir Manassa et al. (US Patent No. 10,478,519), hereinafter Nseir, in view of Anthony (US PG Pub. 2016/0067103).
Regarding claims 1, 14 and 15, Nseir discloses a tissue sealing device, illustrated in Figure 2, comprising a multi-composite plate/matrix having a top layer and an attached bottom layer (i.e. the top and bottom elastic layers of the device as illustrated in Fig. 2), the layers comprising a compressible material, specifically polyester urethane, polysaccharide, and/or poly-p-dioxanone (PDS), wherein the plate/matrix is configured to provide a water-tight seal over a treatment site (Column 2, Line 66 – Column 3, Line 1; Column 3, Lines 18-22; Column 5, Lines 37-43; Column 6, Lines 14-29 & Column 11, Lines 5-15); but does not teach a layer comprising a rigid and formable resorbable thermoplastic material, moldable under heat treatment, wherein the compressible material is softer than the thermoplastic material.
	However, Anthony teaches a multi-composite plate/material sheet (1) in the same field of endeavor, having a thermoplastic composition layer (3) comprising a rigid and formable resorbable thermoplastic material, specifically poly-E-caprolactone, which is moldable under heat treatment, illustrated in Figure 2 ([0032]; [0034], Last 3 Lines; [0035] & [0038]); the thermoplastic composition layer (3) allows the multi-composite plate/material sheet to be molded on a human body part, thereby producing a patient specific anatomical shaped device ([0039]).  Furthermore, it is well known to one having ordinary skill in the art that polyester urethane, polysaccharide, and PDS (materials which form the compressible material of Nseir) are softer than poly-E-caprolactone (the material of the thermoplastic composition layer, as taught by Anthony).
In view of the teachings of Anthony, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the top elastic layer (of the plate/matrix of Nseir) with, or further include an additional layer over the top elastic layer (of the plate/matrix of Nseir) comprising, a rigid and formable resorbable thermoplastic material, specifically poly-E-caprolactone, wherein the compressible material (of the plate/matrix of Nseir) would be softer than the thermoplastic material/poly-E-caprolactone, in order to allow the plate/matrix to be able to be molded on a human body part, thereby producing a patient specific anatomical shaped device, as taught by Anthony.
Regarding claim 2, Nseir in view of Anthony disclose the tissue sealing device of claim 1, wherein Nseir further teaches including a hole for placement of a bone fastener therethrough (Nseir: Column 18, Lines 16-27 – to clarify, it is stated the tissue device can have a localized hole for suture or staple fixation therethrough).
Regarding claim 5, Nseir in view of Anthony disclose the tissue sealing device of claim 1, wherein both Nseir and Anthony teach the layers of the a multi-composite plate/matrix/material sheet are adhered together (Nseir: Column 8, Line 62 – Column 9, Line 4 & Anthony: [0009], Lines 3-6); thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the top and bottom layers, of the device of Nseir in view of Anthony, to be adhered together since this is a known way of assembling/attaching layers of a multi-layered device, as taught by Nseir and Anthony.
Regarding claim 8, Nseir in view of Anthony disclose the tissue sealing device of claim 1, wherein Nseir further teaches the layers of the multi-composite plate/matrix are detachable from one another (Nseir: Column 5, Lines 40-45 – to clarify, it is stated that at least one of the materials/layers can be biodegradable, thus as it degrades it would be separating/detaching from the other). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the top and bottom layers, of the device of Nseir in view of Anthony, to be detachable from one another since this is a known way of assembling/attaching layers of a multi-layered device, as taught by Nseir and Anthony.  Furthermore, it is to be noted that it has been held that constructing a formerly integral structure in various elements, i.e. detaching elements, involves only routine skill in the art (see MPEP 2144.04).
Regarding claims 9 and 10, Nseir in view of Anthony disclose the tissue sealing device of claim 1, and though it is not specifically disclosed that the bottom layer is larger in surface area than, and/or differs in size/shape from, the top layer; this parameter(s) is/are deemed to be a mere matter of normal design choice, not involving novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate size/shape for the top and/or bottom layers, including the bottom layer having a larger in surface area than, and/or differing in size/shape from the top layer, based on intended use and/or the specific need/anatomy of a patient; and it has been held that a change in size and/or shape/form is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).
Regarding claim 11, Nseir in view of Anthony disclose the tissue sealing device of claim 1, wherein Nseir further teaches the plate/matrix is configured to be cut to a desired shape or size (Nseir: Column 3, Lines 5-6).
Regarding claim 12, Nseir in view of Anthony disclose the tissue sealing device of claim 1, wherein Anthony further teaches the heat treatment comprises warm water treatment, illustrated in Figure 4 (Anthony: [0083], Lines 7-8).
Regarding claim 13, Nseir in view of Anthony disclose the tissue sealing device of claim 1, wherein Nseir further teaches the bottom layer, i.e. the layer comprising the softer, compressible material, is configured to adhere to the treatment site (Nseir: Column 8, Lines 41-44).
Regarding claims 16 and 17, Nseir in view of Anthony disclose the tissue sealing device of claim 1, wherein Nseir further teaches the treatment site is a laminar defect of a spine and/or a skull, i.e. bone (Nseir: Column 8, Line 22).
Regarding claim 18, Nseir in view of Anthony disclose the tissue sealing device of claim 1, wherein Nseir further teaches the treatment site is at a repair site of a fascia (Nseir: Column 8, Lines 22-23 & Column 53, Line 9 – to clarify it is stated the device can adhere to fascia, and used to repair muscle and/or connective tissue, which well-known in the art to comprise fascia).
Regarding claims 19 and 20, Nseir in view of Anthony disclose the tissue sealing device of claim 1, wherein Nseir further teaches the treatment site includes a neural element, specifically a brain (Nseir: Column 2, Line 65-67; Column 3, Lines 7-8 & Column 8, Lines 16-21).
Regarding claim 21, Nseir in view of Anthony disclose the tissue sealing device of claim 1, wherein Nseir further teaches the plate/matrix is attachable to the treatment site with sutures (Nseir: Column 8, Lines 1-3 & Column 44, Lines 11-15).

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nseir in view of Anthony as applied to claim 1 above, and further in view of Dorian et al. (US PG Pub. 2014/0107561), hereinafter Dorian.
Regarding claims 3 and 4, Nseir in view of Anthony disclose the tissue sealing device of claim 1, but do not specifically disclose having a valvular pore, which includes a thickened portion of the bottom layer, for insertion of a needle therethrough.
	However, Dorian teaches a tissue/wound sealing/treating device, in the same field of endeavor, comprising a top layer (118), a bottom layer (112) and including a valvular pore, which includes a thickened portion (114) of the bottom layer (112), for insertion of a needle therethrough; the valvular pore allowing for the infusion of various medications/therapeutics to the wound/treatment site, illustrated in Figure 7C ([0110]). 
	In view of the teachings of Dorian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the tissue sealing device, of Nseir in view of Anthony, to further include a valvular pore, which includes a thickened portion of the bottom layer, in order to allow for infusion of various medications/therapeutics to the wound/treatment site.
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nseir in view of Anthony as applied to claim 1 above, and further in view of Gingras et al. (US PG Pub. 2017/0367806), hereinafter Gingras.
Regarding claim 6, Nseir in view of Anthony disclose the tissue sealing device of claim 1, but do not specifically disclose the top and bottom layers being attached by a friction fit.
	However, Gingras teaches a tissue repairing/sealing device, in the same field of endeavor, comprising first and second layers, wherein the two layers are attached together by a friction fit ([0063], Lines 1-3 & [0064], Lines 4-5).  Thus, in view of the teachings of Gingras, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate attachment mechanism for the top and bottom layers, of the tissue sealing device of Nseir in view of Anthony, including having a friction fit, since doing so amounts to a mere modification of art equivalent means for securing layers, of a tissue sealing/repairing device, together.
Regarding claim 7, Nseir in view of Anthony disclose the tissue sealing device of claim 5, but do not specifically disclose the top layer comprising apertures and the bottom layer comprising studs for engaging the apertures of the top layer.
	However, Gingras teaches a tissue repairing/sealing device, in the same field of endeavor, comprising a top layer (14) having apertures (32) and a bottom layer (12) comprising studs (22) for engaging the apertures (32) of the top layer, illustrated in Figures 1A-2C ([0068]).  Thus, in view of the teachings of Gingras, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate attachment mechanism for the top and bottom layers, of the tissue sealing device of Nseir in view of Anthony, including having the top layer comprise apertures and the bottom layer comprise studs for engaging the apertures of the top layer, since doing so amounts to a mere modification of art equivalent means for securing layers, of a tissue sealing/repairing device, together.

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 1 as being unpatentable over the prior art of Nseir in view of Anthony stating the combination is improper since Nseir does not substantially disclose the claimed invention, further stating that Anthony does not teach the top layer, as claimed, since it “is silent as to any resorbability of any layer of its thermoplastic sheet material”, and that the combination would not result in the claimed invention.  Examiner respectfully disagrees with Applicant’s assertions.  Firstly, Applicant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Secondly, Anthony clearly teaches the thermoplastic composition layer (3) comprises polycaprolactone (Anthony: [0034], Last 3 Lines; [0035] & [0038]); it is well known in the art that polycaprolactone is degradable/resorbable, and is iterated by the current application at hand, which states the resorbable thermoplastic top layer  may be polycaprolactone ([0014] & [0046]). Finally, the combination of Nseir in view of Anthony clearly teaches, and would result in the claimed invention, as detailed above in the rejection section.  Specifically, Nseir teaches a tissue sealing device, illustrated in Figure 2, comprising a multi-composite plate/matrix having a top layer and an attached bottom layer (i.e. the top and bottom elastic layers of the device as illustrated in Fig. 2), the layers comprising a compressible material and the plate/matrix being configured to provide a water-tight seal over a treatment site (Nseir: Column 2, Line 66 – Column 3, Line 1; Column 3, Lines 18-22; Column 5, Lines 37-43; Column 6, Lines 14-29 & Column 11, Lines 5-15); but Nseir does not teach a layer comprising a rigid and formable resorbable thermoplastic material, moldable under heat treatment, however, the prior art of Anthony is used to teach this deficiency. Anthony teaches a multi-composite plate/material sheet (1) in the same field of endeavor, having a thermoplastic composition layer (3) comprising a rigid and formable resorbable thermoplastic material, specifically poly-E-caprolactone, which is moldable under heat treatment, illustrated in Figure 2 (Anthony: [0032]; [0034], Last 3 Lines; [0035] & [0038]); the thermoplastic composition layer (3) allows the multi-composite plate/material sheet to be molded on a human body part, thereby producing a patient specific anatomical shaped device (Anthony: [0039]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the top elastic layer (of the plate/matrix of Nseir) with, or further include an additional layer over the top elastic layer (of the plate/matrix of Nseir) comprising, a rigid and formable resorbable thermoplastic material, specifically poly-E-caprolactone, in order to allow the plate/matrix to be able to be molded on a human body part, thereby producing a patient specific anatomical shaped device, as taught by Anthony. Therefore, the rejection of independent claim 1 as being unpatentable over the prior art of Nseir in view of Anthony is deemed to be proper, since all the limitations set forth in the claim are taught; hence, the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774